DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7, 9-20, and 23 are pending and have been examined in this Office Action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 15-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0075350 to Wilson et al. in view of U.S. Patent Application Publication 2012/0072056 to Hasan et al.
As per claim 1, Wilson discloses an aircraft and control system (Wilson; At least paragraph(s) 21), but does not explicitly disclose a rotorcraft comprising:
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 2 and 10).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Wilson with the motivation of simple substitution of one known element for another to obtain predictable results. As seen in Wilson and Hasan, the main components of the control system are similar, i.e., pilot input, autopilot, sensors, and flight control computer.  Thus, implementing on one type of aircraft over another would be interpreting how the aircraft responds to inputs, which would be known to one skilled in the art.  
a fly-by-wire control system comprising a flight control computer (FCC) operable to control flight of the rotorcraft by sending control signals to flight control elements of the rotorcraft (Wilson; At least paragraph(s) 22 and figure 4, item 450);
pilot flight controls communicatively coupled to the FCC, wherein the pilot flight controls are configured to send input signals to the FCC, the input signals indicating desired changes of flight characteristics of the rotorcraft (Wilson; At least paragraph(s) 22, 23, and 26, and figure 4, item 430); and
a flight director system separate from and communicatively coupled to the FCC, wherein the flight director system is configured to provide an automatic flight control mode for the rotorcraft, wherein, when the rotorcraft is in the automatic flight control mode, the flight director system is configured to send a target signal to the FCC, the target signal indicating a desired flight characteristic of the rotorcraft, wherein the flight director system is separate from the pilot flight controls and not communicatively coupled to the pilot flight controls (Wilson; At least paragraph(s) 22, 23, and 27, and figure 4, items 440);
wherein, when the rotorcraft is not in the automatic flight control mode, the FCC is configured to:
receive the input signals from the pilot flight controls;
determine the control signals based on the input signals; and
send the control signals to the flight control elements of the rotorcraft to control the flight of the rotorcraft based on the input signals (Wilson; At least paragraph(s) 23, 26, and 34); and
wherein, when the rotorcraft is in the automatic flight control mode, the FCC is configured to:
receive the target signal from the flight director system;
determine the control signals based on the target signal; and
send the control signals to the flight control elements of the rotorcraft to control
the flight of the rotorcraft based on the target signal (Wilson; At least paragraph(s) 23 and 27).
As per claim 2, Wilson discloses wherein the flight director system is further configured to:
receive inputted flight path data (Wilson; At least paragraph(s) 27); and
determine the desired flight characteristic of the rotorcraft, wherein determining the desired flight characteristic is based on the flight path data (Wilson; At least paragraph(s) 27).
As per claim 3, Wilson discloses wherein the fly-by-wire control system comprises control laws, and wherein the FCC determines the control signals using the control laws of the fly-by-wire control system (Wilson; At least paragraph(s) 23 and 26).
As per claim 5, Wilson discloses comparing the aircraft flight dynamics against the control surface movements and readjusting the commands as necessary (Wilson; At least paragraph(s) 35), but does not explicitly disclose wherein the flight director system is further configured to determine a difference between a desired value of a flight characteristic and a current value of the flight characteristic, wherein the target signal indicates the desired flight characteristic by indicating the difference between the desired value and the current value.
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining a difference between the actual and the intended value and controlling to minimize the difference is a well-known control strategy and would be obvious to one in the art.  Using this control strategy would provide good control of the aircraft in following the trajectory without requiring significant processing power.  
As per claim 7, Wilson discloses using sensor data as feedback (Wilson; At least paragraph(s) 35), but does not explicitly disclose wherein the flight director system is further configured to receive sensor signals from one or more rotorcraft sensors and send an updated target signal to the FCC, wherein the updated target signal is based on the sensor signals.
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 28 and 29).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Receiving and using feedback is a known method of ensuring proper operation of a system, thus, providing feedback to the autopilot would provide a better system and insurance that the pre-inputted route will be followed.  
As per claim 9, Wilson discloses an aircraft and control system (Wilson; At least paragraph(s) 21), but does not explicitly disclose a rotorcraft comprising:
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 2 and 10).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Wilson with the motivation of simple substitution of one known element for another to obtain predictable results. As seen in Wilson and Hasan, the main components of the control system are similar, i.e., pilot input, autopilot, sensors, and flight control computer.  Thus, implementing on one type of aircraft over another would be interpreting how the aircraft responds to inputs, which would be known to one skilled in the art.
a fly-by-wire (FBW) flight control system comprising a flight control computer (FCC) (Wilson; At least paragraph(s) 22 and figure 4, item 450):
pilot flight controls communicatively coupled to the FCC of the FBW flight control system (Wilson; At least paragraph(s) 22, 23, and 26, and figure 4, item 430):
a flight director system for the rotorcraft, wherein the flight director system is communicatively coupled to the FCC of the FBW flight control system of the rotorcraft, wherein the flight director system is separate from the FCC of the FBW flight control system, wherein the flight director system is only communicatively coupled to the pilot flight controls indirectly through the FCC (Wilson; At least paragraph(s) 22, 23, and 27, and figure 4, items 440), wherein the flight director system comprises: 
a first processor (Wilson; At least paragraph(s) 22); and
a first non-transitory computer-readable storage medium storing a program to be executed by the first processor, the program including instructions for providing automatic flight control of the rotorcraft, the instructions for providing automatic flight control of the rotorcraft including instructions for (Wilson; At least paragraph(s) 22):
receiving pilot input on an instrument panel of the flight director system, wherein the instrument panel is separate from the pilot flight controls (Wilson; At least paragraph(s) 22 and figure 4; there has to be a means to input route instructions);
generating a flight path based on the pilot input, the flight path comprising one or more desired flight characteristics (Wilson; At least paragraph(s) 22); and
transmitting a signal representing the one or more desired flight characteristics to the FCC of the FBW flight control system of the rotorcraft (Wilson; At least paragraph(s) 22);
wherein the FCC comprises:
a second processor, wherein the second processor is separate from the first processor (Wilson; At least paragraph(s) 28); and
a second non-transitory computer-readable storage medium storing a program to be executed by the second processor, the program including instructions for providing control of the rotorcraft, the instructions for providing control of the rotorcraft including instructions for (Wilson; At least paragraph(s) 28):
receiving the signal representing one or more desired flight characteristics from the flight director system of the rotorcraft;
generating control signals based on the desired flight characteristics; and
transmitting the control signals to one or more flight control elements of the rotorcraft to control the flight of the rotorcraft (Wilson; At least paragraph(s) 22 and 27).
As per claim 10, Wilson discloses wherein the FCC comprises control laws for FBW functions of the FBW flight control system, and wherein the instructions for generating control signals based on the desired flight characteristics comprise instructions generating control signals based on the control laws (Wilson; At least paragraph(s) 22 and 27).
As per claim 11, Wilson discloses wherein the one or more desired flight characteristics comprises a desired heading of the rotorcraft (Wilson; At least paragraph(s) 22).
As per claim 15, Wilson discloses a method (Wilson; At least the abstract), comprising:
generating, by an autopilot system, a desired flight path for the rotorcraft (Wilson; At least paragraph(s) 22);
Wilson discloses an autopilot system of an aircraft, but does not explicitly disclose of a rotorcraft
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 2 and 10).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Wilson with the motivation of simple substitution of one known element for another to obtain predictable results. As seen in Wilson and Hasan, the main components of the control system are similar, i.e., pilot input, autopilot, sensors, and flight control computer.  Thus, implementing on one type of aircraft over another would be interpreting how the aircraft responds to inputs, which would be known to one skilled in the art.
transmitting, by the autopilot system of the rotorcraft, signals representing the desired flight path to a flight control computer (FCC) of a fly-by-wire (FBW) system of the rotorcraft, the FCC comprising a plurality of control laws for controlling the rotorcraft using the FBW system, wherein the autopilot system of the rotorcraft are is separate from the FCC, wherein the autopilot system generates the desired flight path separately from the FCC (Wilson; At least paragraph(s) 22);
receiving the signals by the FCC (Wilson; At least paragraph(s) 22);
controlling, by the FCC, one or more flight control elements of the rotorcraft to control the rotorcraft, wherein the controlling of the one or more flight control elements is based on the desired flight path and the plurality of control laws of the FCC (Wilson; At least paragraph(s) 22 and 27);
transmitting, by the FCC, trim signals to one or more trim motors coupled to pilot flight controls of the rotorcraft, wherein the trim signals are based on the desired flight path and the plurality of control laws of the FCC, wherein the autopilot system is communicatively isolated from the trim motors (Wilson; At least paragraph(s) 22 and 27, and figure 4).
As per claim 16, Wilson discloses wherein the autopilot system of the rotorcraft is a flight director system (Wilson; At least paragraph(s) 22 and 27).
As per claim 17, Wilson discloses wherein the signals representing the desired flight path comprise signals representing one or more desired flight characteristics of the desired flight path (Wilson; At least paragraph(s) 22 and 27).
As per claim 19, Wilson discloses wherein the control laws comprise a first set of control laws for a first range of rotorcraft speed and a second set of control laws for a second range of rotorcraft speed (Wilson; At least paragraph(s) 39-42; different rules and limits are based on the speed).
As per claim 23, Wilson discloses wherein the flight director system is a navigation system for the rotorcraft (Wilson; At least paragraph(s) 22).
Claim Rejections - 35 USC § 103
Claim(s) 4, 6, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hasan as applied to claim 1, 9, or 15, and in further view of U.S. Patent Application Publication 2017/0323571 to Lissajoux.
As per claim 4, Wilson discloses an autopilot system that provides instructions to follow a route, but does not explicitly disclose wherein the desired flight characteristic comprises a desired speed of the rotorcraft. 
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 74-77).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Speed input is needed in order for the aircraft to fly, thus, in an autopilot mode, speed would be needed and providing it via the autopilot would ease the burden on the pilot.  
As per claim 6, Wilson does not explicitly disclose wherein, when the rotorcraft is in the automatic flight control mode, the FCC is further configured to, based on a current flight condition of the rotorcraft, send a termination signal to the flight director system, wherein the flight director system is configured to terminate the automatic flight control mode upon receiving the termination signal.  
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 170; the automatic flight mode is terminated based on a condition that the control members are not in the neutral position).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Having a way to turn off the autopilot mode ensures that control system is operating in the mode intended by the pilots and would avoid confusion and a possible dangerous situation.  
As per claim 12, Wilson discloses an autopilot system that provides instructions to follow a route, but does not explicitly disclose wherein the one or more desired flight characteristics comprises a desired bank angle of the rotorcraft.  
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 37).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Bank angle input is needed in order for the aircraft to fly, thus, in an autopilot mode, bank angle would be needed and providing it via the autopilot would ease the burden on the pilot.
As per claim 13, Wilson does not explicitly disclose wherein the pilot input comprises selecting a flight mode of the rotorcraft, and wherein the flight path is generated based on the selected flight mode.  
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 73 and 109).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Selecting the flight mode would provide more and better information to the control system in order to properly determine how the aircraft should be flown, similar to as discussed in paragraph(s) 40 of Wilson.  
As per claim 14, Wilson does not explicitly disclose wherein the flight mode comprises a go-around mode.  
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 73 and 109; the pilot can select trajectories which could “go-around” an obstacle).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing the correct mode or other information ensures that the control system is properly configured and has the information necessary to fly safely.  
As per claim 18, Wilson discloses an autopilot system that provides instructions to follow a route, but does not explicitly disclose wherein the desired flight path comprises a change of vertical speed of the aircraft.  
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 119).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Vertical speed input is needed in order for the aircraft to fly, thus, in an autopilot mode, vertical speed would be needed and providing it via the autopilot would ease the burden on the pilot.
As per claim 20, Wilson does not explicitly disclose further comprising generating, by the autopilot system of the rotorcraft, another desired flight path in response to the FCC controlling one or more flight control elements of the rotorcraft. 
However, the above features are taught by Lissajoux (Lissajoux; At least paragraph(s) 54 and 82-84; it is interpreted that the external systems 18 and protection systems 19 are part of the flight director system).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Lissajoux into the invention of Wilson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing backup flight paths would provide a safer experience if an issue arose in the first path, such as traffic.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669